DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 29, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9, 11, 24, 33 and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakravarty et al. (US PG Pub 2006/0069372).
For claims 1 and 72:  Chakravarty et al. teaches a method for printing a surface of an absorbent article 20 (see Fig. 8, see paragraphs 74 and 75) during an automated manufacturing process or a manufacturing line having at least one printer system 86 (see Fig. 8) configured to print two or more colors during the process (paragraph 36, printing in different colors), the method comprising: providing a first substrate (see Fig. 8, the plurality of elements on the surface moving in the direction of the arrow, the materials can be a web of substrate, see paragraph 13, indicating roll of material which would be unwound and printed) moving in a web direction on the manufacturing line (as seen in at least Fig. 8), the substrate divided into pitch intervals, each pitch interval having a pitch length corresponding to a length or width of an absorbent article prior to being cut (see Fig. 8, a pitch interval is an imaginary line across the width direction of the unwound roll or web, which is between elements 20, the pitch elements 120, 121) on the substrate using the printer system as the substrate moves at a velocity in the web direction (see paragraph 75, paragraph 35, the substrate is printed with the images which are different forming elements 120, 121), each image separated by a pitch interval (see Fig. 8, the images are separated by the lines across the width of the roll formed between the produces to be produced), wherein the images comprise at least a first image and a second image (see Fig. 8, images of elements 120, 121 constituting the first image and second image respectively), and wherein the first image is printed between a first pitch interval and a second pitch interval and the second image is printed between the second pitch interval and a third pitch interval (see Fig. 8, the element 120 is between a transverse line upstream of 120 being the first pitch interval and a transverse line downstream of 120 being the second pitch interval, the element 121 is between the line downstream of 120 being the second pitch interval and a line downstream of the element 121 being the third pitch interval).
For claim 2:  Chakravarty et al. teaches the method of claim 1 and further teaches that the first image comprises a first color and the second image comprises a second color (see paragraph 36, the images constituting the different types of diapers 20 can be of different colors, which would have at least a first color for the first image and a second color for the second image, the images may not necessarily be entirely of a single color and may share colors in both the disclosure and the claimed scope).

For claim 6:  Chakravarty et al. teaches the method of claim 1 and further teaches that the substrate comprises a material selected from the group consisting of: a woven material (paragraph 58, woven), a non-woven material (paragraph 58, nonwoven), a polymer-based film (see paragraph 55, polymer film), a tissue wrap, and an airlaid material.
For claim 7:  Chakravarty et al. teaches the method of claim 6 and further teaches that the substrate comprises non-woven material (see paragraph 58), including spunbond-meltblown-spunbond material (see paragraph 58, meltbond spunbonded material).
For claim 9:  Chakravarty et al. teaches the method of claim 9 and further teaches that the substrate comprises any one of a top sheet of the absorbent article and a back sheet of the absorbent article (see paragraph 35, the element having the visual elements 120, 121 constitute surface portions of the printed absorbent article, which is in most cases a diaper, the visible surface potion of the diaper is its top sheet at least in a broadest reasonable interpretation of the terms in their plain meaning).
For claim 11:  Chakravarty et al. teaches the method of claim 1 and further teaches that the first and second images are printed using one set of print heads (see Fig. 8, see paragraphs 74 and 75, the one set of wax jets prints both images 120, 121).
For claim 24:  Chakravarty et al. teaches the method of claim 1 and further teaches that the images are printed using at least one of a pigment-based and a solvent based ink (see paragraph 74 and 75, wax printing and paragraph 36, images having different colors, thus 
For claim 33:  Chakravarty et al. teaches the method of claim 1 and further teaches providing a first absorbent core to the substrate between the first pitch interval and the second pitch interval, having a first absorbency level and providing a second absorbent core to the substrate between the second pitch interval and the third pitch interval having a second absorbency level (see paragraph 11, using a screen to form structures onto the article having different absorbencies in different sections corresponding to different articles later formed, paragraph 35, each section having different colors can have different absorbency characteristics, in one instance indicated by the text printed on the respective section, paragraph 36, any suitable frequency is possible, but the elements 120, 121 can be the articles of the two different absorbencies).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty et al. (US PG Pub 2013/0014475) in view of Vergona (US PG Pub 2005/0092427).
For claim 4:  Chakravarty et al. teaches all of the limitations of claim 4 except that tension is provided to the substrate such that the substrate is provided with a smooth surface 
For claim 19:  Chakravarty et al. teaches the method of claim 1 and further teaches comprising advancing the discrete absorbent articles along the manufacturing line to a packaging station; and packaging the discrete absorbent articles such that the first absorbent article comprising the first image is automatically packaged with the second absorbent article comprising the second image (see paragraph 34, packing first and second diapers having first and second patterns 120, 121 together, see paragraph 11, formation of the products on a single line and advancing them to be packaged together).  Chakravarty et al. does not explicitly teach cutting the substrate at the pitch intervals as the web advances to produce discrete absorbent articles, such that a first absorbent article comprises the first image and a second absorbent article comprises the second image.  However, Vergona teaches cutting the substrate having printed images at pitch intervals to form discrete absorbent articles (see paragraph 35 and 88).  It would have been obvious to one of ordinary skill in the art at the time the invention was .
Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty et al. (US PG Pub 2013/0014475) in view of Strasemeier et al. (US PG Pub 2017/0225460).
For claim 12:  Chakravarty et al. teaches all of the limitations of claim 12 except that printing images comprises printing the first image using a first set of print heads and printing the second image using a second set of print heads.  However, Strasemeier et al. teaches providing a first set of print heads 304 and a second set of print heads 302 (see Fig. 3) for printing absorbent articles.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Chakravarty et al. to provide the system with first and second sets of print heads for the purpose of printing first and second images with different inks.
For claim 17:  Chakravarty et al. teaches all of the limitations of claim 17 except curing the images subsequent to being printed wherein the curing comprises applying heat to the substrate.  However, Strasemeier et al. teaches curing ink printed by ink jet onto an absorbent substrate with an ink curing apparatus that applies heat from UV lamps to dry water or solvent based inks (see paragraph 65).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to furnish a curing system for curing the images subsequent to being printed for the purpose of fixing them and preventing them from smearing.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty et al. (US PG Pub 2013/0014475) in view of Strasemeier et al. (US PG Pub 2017/0225460) and Jin (US PG Pub 2006/0158505).
For claim 13:  Chakravarty et al. teaches all of the limitations of claim 13 except that the images are printed using two or more sets of print heads wherein a first set of print heads is spatially separated from a second set of print heads in the web direction and wherein printing images comprising sending a start signal from the print controller to the set of print heads and wherein printing images comprises simultaneously sending a first start signal from the print controller to the first set of print heads and the second set of print heads such that the first and second images are printed at the same time.  However, Strasemeier et al. teaches providing printing images on an absorbent article with a first set of print heads 304 and a second set of print heads 302 wherein the first set of print heads 304 is spatially separated from the second set of print heads 302 in the web direction MD (see Fig. 3) and wherein printing images comprises sending a start signal 312 from the print controller 310 to the two sets of print heads (see Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Chakravarty et al. to provide the system with first and second sets of print heads for the purpose of printing first and second images with different inks.  The combination of Chakravarty et al. and Strasemeier et al. does not teach that printing images comprises simultaneously sending a first start signal from the print controller to the first set of print heads and the second set of print heads such that the first and second images are printed at the same time.  However, Jin teaches printing of multiple images comprising printing images comprises simultaneously sending a first start signal from the print .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty et al. (US PG Pub 2013/0014475) in view of Oetjen (US PG Pub 2011/0094674).
For claim 21:  Chakravarty et al. teaches all of the limitations of claim 21 except that providing a second substrate moving in the web direction, the second substrate divided by pitch interval, printing images on the second substrate using a second printing system, each image separated by pitch intervals.  However, Oetjen teaches forming an absorbent article comprising printing on a first substrate 141 with a first printing system 143 and printing on a second substrate 101 with a second printing system 103 and joining the printed components to form the final absorbent article (see Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Chakravarty et al. to provide first and second substrates and first and second printing systems for printing the first and second substrates, while maintaining the pitch registrations for forming sized absorbent articles for the purpose of forming a more decorated absorbent article.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853